DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/02/2021, with respect to the outstanding specification objections have been fully considered and are persuasive.  The specification objections been withdrawn. 

Applicant’s arguments, filed 12/02/2021, with respect to the outstanding claim objections have been fully considered and are persuasive.  The claim objections been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims require a compound of Formula 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



There are other prior art compounds comprising the above motif as part of a further larger ring structure, e.g. Chau, et al., US-20090286672-A1, which teaches compounds having the below-left motif. However, applicant has amended to preclude such ring fusion, and such compounds fall within the genus of compounds on the below-right, and hence, there is no motivation to modify the prior art to arrive at the claimed compounds.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


There are other prior art compounds comprising the above right motif, which are open to further ring fusion, e.g. Tominaga, et al., JP-2001023777-A, however, applicant has amended to preclude such ring fusion, and such compounds fall within the genus of compounds on the right, and hence, there is no motivation to modify the prior art to arrive at the claimed compounds.
There are also other prior art compounds comprising the above right motif, e.g. Kang, et al., US-20120313091-A1, or Himeshima, et al., JP-2000323278-A, which are a subclass of compounds having the following motif:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The ring can be phenanthroline in general, and the claimed motif can be regarded as a position isomer of the specific phenanthroline compounds, even no specific compounds having the claimed motif are shown. However, applicant has amended ring R to preclude the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721